10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:20-cv-05759-JRC Document 4 Filed 07/29/20 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

KITTANYA A. LOCKEN,

. CASE NO. 3:20-cv-05759-JRC
Plaintiff,

ORDER GRANTING
v. PLAINTIFF’S APPLICATION TO
PROCEED IN FORMA PAUPERIS
COMMISSIONER OF SOCIAL

SECURITY,

Defendant.

 

 

 

Plaintiff's application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff
does not appear to have funds available to afford the $400.00 Court filing fee.

The Clerk is directed to issue summonses submitted by plaintiff to enable proper service
of the complaint. Plaintiff is responsible for serving the complaint and summonses and must file
proof of service as required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff may
effectuate service electronically as detailed in General Orders 04-15 and 05-15, by sending a
copy of the summonses and complaint, along with plaintiff's identifying information, by email to
USAWAW.SSAClerk@usdoj.gov.

Dated this 29th day of July, 2020.

Sh beef UiatD

J. Richard Creatura
United States Magistrate Judge

 

ORDER GRANTING PLAINTIFF'S
APPLICATION TO PROCEED IN FORMA
PAUPERIS - |

 
